Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 62: “a height of the thermoformable arch-supporting region of the boot form corresponds to at least a majority of a height of a toe region of the skate boot”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 & 62is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites “irrespective of a shape of the user’s foot”. How can a shape of a user’s foot be contigent on how the structure performs? A user’s foot shape can’t be various and ultimately cannot be certain that the arch-supporting region would function as claimed ireespective of a shape of the user’s foot. It is recommended applicant steer towards clarifying the structure of the 
Claim 62 recites “a height of the thermoformable arch-supporting region of the boot form corresponds to at least a majority of a height of a toe region of the skate boot”. It is unclear what is meant by the claim. It's not clear what structural limitation applicant intends to cover since it is nowhere mentioned or shown in the drawings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17, 21-23, 25, 27, 28, 30-40, 48-50, 53, 59, 60 & 62-65 are rejected under 35 U.S.C. 103 as being unpatentable over Von Horne (US 2011/0101665) in view of Alaimo (USPN 7,008,386).
It is noted that the recitation “when heated by a heating device and compressed by the user’s foot”, “when heated and pressed upon”, “when heated to a temperature” recite a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.

Regarding Claim 17, Van Horne discloses a skate boot (200) for a skate (Figure 2), the skate boot comprising a boot form (208, Figures 4 & 5) configured to receive a foot of a user, the boot form comprising: a medial portion (402) configured to face a medial side of the user's foot; a lateral portion (404) configured to face a lateral side of the user's foot; a heel portion (400) configured to face a heel of the user's foot; and a sole portion (the bottom of 208) comprising an inner surface (surface of sole inside of boot which a user can place their foot on, Figure 4 & 5, Para. 23, 26 & 27) configured to face a plantar surface of the user's foot; the medial portion and the sole portion of the boot form comprising a thermoformable arch-supporting region (405, Para. 21-23 & 26) including thermoformable material  (Para. 21 "moldable thermoplastic") that is moldable to conform to an arch of the user's foot when heated by a heating device (Para. 21-23 & 26, “oven") and compressed by the user's foot irrespective of a shape of the user’s foot (Para. 21-23 & 26, “custom molded to each individual foot"). Van Horne does not specifically disclose the thermoformable arch-supporting region of the boot form being configured such that a height of the thermoformable arch-supporting region from an apex of the thermoformable arch-supporting region from an apex of the thermoformable arch-supporting region (top of arch area, Figures 1-4) and a bottom of the inner surface of the sole portion (bottom of sole, Figures 1-4) is only reducible when the thermoformable arch-supporting region is heated by the heating device and compressed by the user’s foot irrespective of a shape of the user’s foot (Col. 6, lines 28-Col. 7, line 6, “thinned out” if a user consistently selects a slight larger orthotic; then the arch supporting region will be only reducible when the thermoformable arch-supporting region is heated by the heating device and compressed by the user’s foot irrespective of a shape of the user’s foot). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the thermoformable arch-supporting region of the boot form being capable to be reduced in height when heated by the heating device and compressed by the user's foot irrespective of a shape of the user’s foot, as taught by Alaimo, for the purpose of custom molding to the specifics of a user’s foot. A user applies their weight to the boot which would facilitate reducing the height. It is noted that a foot will mold the arch region in a different manners due to a wearer's foot anatomy. For example a flat foot will reduce the height further than a high arched foot. In either case, as modified, the material is compressed and thus is reduced in height, especially if a user consistently selects a slightly larger orthodic.
Regarding Claim 21, Van Horne discloses the medial portion, the lateral portion, the heel portion, and the sole portion of the boot form are integrally formed together as a unitary structure (Para. 21, “stiff unitary shell structure”). 
Regarding Claim 22, Van Horne discloses the boot form comprises an ankle portion (the portions at medial and lateral sides 404 & 402, Para. 24) configured to face an ankle of the user. 
Regarding Claim 23, Van Horne discloses the medial portion, the lateral portion, the ankle portion, the heel portion, and the sole portion of the boot form are integrally formed together as a unitary structure (Para. 21, “stiff unitary shell structure”). 
Regarding Claim 25, Van Horne discloses the thermoformable arch- supporting region constitutes at least part of an external surface of the boot form (Figure 4). 
Regarding Claim 27, the combination of Van Horne and Alaimo disclose the thermoformable arch- supporting region is configured such that the height of the thermoformable arch-supporting region is increased when heated and pressed upon at an underside of the thermoformable arch-supporting region (Von Horne, Para. 21-23 & 26, & Alaimo, Col. 6, lines 28-Col. 7, line 6, the thermoformable arch- supporting region is capable to be increased in height when heated and pressed upon at an underside of the thermoformable arch-supporting region since instead of a user pressing into the thermoformable arch-supporting region, as user could push the region towards a user’s sole, which would be from an underside). 
Regarding Claim 28, Van Horne discloses a resiliency of the thermoformable arch-supporting region is such that, when the user applies a downward force to push off while skating, the thermoformable arch-supporting region flexes from an initial shape (shape when foot is flat in shoe) and then returns to the initial shape (it is understood that the thermoformable arch supporting region of Van Horne would have resiliency and would flex when a wearer applies pressure, as well as return to its initial shape when pressure is not applied). 
Regarding Claim 30, Van Horne discloses an upper member (210) formed separately from and attached to the boot form (Para. 34, “side panel 210 can be bonded to shell structure 208”). 
Regarding Claim 31, Van Horne discloses the upper member comprises a quarter panel (210, Figures 2 & 3). 
Regarding Claim 32, Van Horne discloses the thermoformable material of the arch-supporting region of the boot form is fiber-reinforced thermoformable material (Para. 21, “carbon fiber, aramid fiber…, heat moldable thermoplastic” & Para. 22, “carbon fiber and aramid fiber are layered over”). 
Regarding Claim 33, Van Horne discloses the fiber-reinforced thermoformable material comprises carbon fibers (Para. 21, “carbon fiber”). 
Regarding Claim 34, Van Horne discloses the thermoformable material of the arch-supporting region of the boot form includes at least one of polyamide. polypropylene, polyurethane, and polyethylene (Para. 21, “thermoplastic” is at least one of polyamide, polypropylene, polyurethane, and polyethylene since plastic can be any one of polyamide. polypropylene, polyurethane, and polyethylene) . 
Regarding Claim 35, Van Horne discloses the thermoformable material of the arch-supporting region of the boot form is thermoformable when heated to a temperature of 60 Celsius (Para. 23, 26 & 27). Van Horne does not discloses the thermoformable material of the arch-supporting region of the boot form is thermoformable when heated to a temperature of 160 to 220 degrees Fahrenheit. However, Alaimo discloses heating a thermoformable material of the arch-supporting region is thermoformable when heated to a temperature of 200 degrees Fahrenheit (Col. 6, lines 40-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat of Van Horne, to the heat as taught by Alaimo, in order to provide longer times for molding material or more malleable/viscous material to mold with. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of degrees for the temperature of heating the thermoformable material in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the temperature involves only routine skill in the art.
Regarding Claim 36, Van Horne discloses a lower part of the boot form adjacent to the thermoformable arch-supporting region of the boot form includes thermoset material (Para. 21-23, 26 & 27) and the thermoformable material of the arch-supporting region of the boot form includes thermoplastic material (Para. 21-23, 26 & 27). 
Regarding Claim 37, Van Horne discloses the thermoset material is fiber- reinforced thermoset material (Para. 21, “carbon fiber, aramid fiber…, heat moldable thermoplastic”) and the thermoplastic material is fiber-reinforced thermoplastic material (Para. 21, “carbon fiber, aramid fiber…, heat moldable thermoplastic”, Para. 22, “carbon fiber and aramid fiber are layered over”). 
Regarding Claim 38, Van Horne discloses wherein lower material of a lower part of the boot form is stiffer than upper material of an upper part of the boot form (lower part of boot form is made from three layers, Para. 21 while upper part is seems to only be make from two, Para. 35, which would seem to make lower part stiffer than upper part). However, Van Horne does not specifically disclose lower material of a lower part of the boot form is stiffer than upper material of an upper part of the boot form. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the lower and upper part as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a stiffer lower boot than upper boot would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 39, Van Horne does not specifically disclose the thermoformable material of the arch-supporting region of the boot form is less stiff than the lower material of the lower part of the boot form. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the lower part and arch-supporting region as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a softer arch-supporting region than lower part of boot form would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding Claim 40, Van Horne does not specifically the thermoformable material of the arch-supporting region of the boot form is stiffer than the upper material of the upper part of the boot form. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the upper part and arch-supporting region as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a softer upper part than arch-supporting region would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense.
Regarding Claim 48, Van Horne discloses the skate is an ice skate (Figure 2) that comprises a blade holder (206) and a blade (250). 
Regarding Claim 49, Van Horne discloses a skate (Figure 2) comprising the skate boot of claim 17. 
Regarding Claim 50, Van Horne discloses the skate is an ice skate (Figure 2) that comprises a blade holder (206) and a blade (250).
Regarding Claim 59, Van Horne discloses the heating device is an oven (Para. 23, “oven”). 
Regarding Claim 60, Van Horne discloses the heating device is a portable heating device (inasmuch is described by Applicant, what is meant by “portable”, Para. 23 “oven”, is a portable heating device).
Regarding Claim 62, Van Horne discloses a skate boot (200) for a skate (Figure 2), the skate boot comprising a boot form (208, Figures 4 & 5) configured to receive a foot of a user, the boot form comprising: a medial portion (402) configured to face a medial side of the user's foot; a lateral portion (404) configured to face a lateral side of the user's foot; a heel portion (400) configured to face a heel of the user's foot; and a sole portion (the bottom of 208) comprising an inner surface (surface of sole inside of boot which a user can place their foot on, Figure 4 & 5, Para. 23, 26 & 27) configured to face a plantar surface of the user's foot; the medial portion and the sole portion of the boot form comprising a thermoformable arch-supporting region (405, Para. 21-23 & 26) including thermoformable material  (Para. 21 "moldable thermoplastic") that is moldable to conform to an arch of the user's foot when heated by a heating device (Para. 21-23 & 26, “oven") and compressed by the user's foot (Para. 21-23 & 26, “custom molded to each individual foot"). Van Horne does not specifically disclose the thermoformable arch-supporting region of the boot form being configured such that a height of the thermoformable arch-supporting region of the boot form corresponds to at least a majority of a height of a toe region of the skate boot. However, Alaimo discloses a thermoformable arch-supporting region (Figures 1-4) being configured such that a height of the thermoformable arch-supporting region of the boot form corresponds to at least a majority of a height of a toe region of the skate boot (Figure 1, the thermoformable arch-supporting region, 36, has a height that is the majority of the height of a toe region, inasmuch is understood by the examiner). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the thermoformable arch-supporting region of the boot form being capable to have a height at least a majority of a toe region of the skate boot, as taught by Alaimo, for the purpose of custom molding to the specifics of a user’s foot. A user applies their weight to the boot which would facilitate reducing the height. It is noted that a foot will mold the arch region in a different manners due to a wearer's foot anatomy. 
Regarding Claim 63, the combination of Van Horne and Alaimo disclose the height of the thermoformable arch-supporting region corresponds to at least a majority of a height of a toe region of the skate boot (as modified, Alaimo, Figure 1, the thermoformable arch-supporting region, 36, has a height that is the majority of the height of a toe region, inasmuch is understood by the examiner).
Regarding Claim 64, the combination of Van Horne and Alaimo do not specifically disclose a ratio of the height of the thermoformable arch-supporting region over a length of the thermoformable arch supporting region is at least .2. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ratios of the height of the thermoformable arch-supporting region over a length of the thermoformable arch supporting region especially to be at least .2 in order to achieve an optimal configuration for the purpose of custom fit arch supporting regions, since discovering the optimum or workable ranges of the height involves only routine skill in the art.
Regarding Claim 65, the combination of Van Horne and Alaimo do not specifically disclose the height of the thermoformable arch-supporting region is at least 1 inch for a male size 9 boot. It, however, would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different heights of the thermoformable arch-supporting region in order to achieve an optimal configuration for the purpose of custom fit arch supporting regions, since discovering the optimum or workable ranges of the height, especially at least 1 inch involves only routine skill in the art. Furthermore, it is noted that the arch region will fit differently sized feet in different manners.


Claim 26 & 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Von Horne (US 2011/0101665) and Alaimo (USPN 7,008,386) in further view of Hardt (US 2003/0150134).
Regarding Claim 26, Van Horne is silent to the thermoformable arch- supporting region extends in a widthwise direction of the boot form for less than a width of the sole portion of the boot form. However, Hardt discloses an arch supporting region (24) extends in a widthwise direction of a sole for less than (Figure 1) a width of a sole portion. It would have been obvious to one of ordinary skill in the art before the effective filing date to have the thermoformable arch- supporting region extends in a widthwise direction of the boot form for less than a width of the sole portion of the boot form, as taught by Hardt, in order to provide desirable fit and comfort, since an arch area of an ordinary wearer does not extend an entire width of a sole portion of a shoe.
Regarding Claims 41 & 42, Van Horne does not specifically disclose the thermoformable arch-supporting region of the boot form comprises a plurality of recesses which are grooves. However, Hardt discloses an arch supporting region (24) which comprises recesses which are grooves (the recesses/grooves adjacent ridges 28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch supporting region of Van Horne to have recesses which are grooves, as taught by Hardt, in order to allow flexible and bend with the foot while continuously supporting the arch and not impeding the foot's movement. 
Regarding Claim 43 & 44, Van Horne does not specifically disclose the thermoformable arch- supporting region of the boot form comprises a plurality of projections which are ridges. However, Hardt discloses an arch supporting region (24) which comprises a plurality of projections which are ridges (ridges 28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch supporting region of Van Horne to a plurality of projections which are ridges, as taught by Hardt, in order to allow flexible and bend with the foot while continuously supporting the arch and not impeding the foot's movement. 
Regarding Claim 45, Van Horne does not specifically disclose the thermoformable arch- supporting region of the boot form comprises a plurality of corrugations. However, Hardt discloses an arch supporting region (24) which comprises a plurality of corrugations (ridges 28). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch supporting region of Van Horne to a plurality of corrugations, as taught by Hardt, in order to allow flexible and bend with the foot while continuously supporting the arch and not impeding the foot's movement. 
Regarding Claim 46, Van Horne does not specifically disclose the corrugations are oriented generally parallel to a longitudinal direction of the skate boot. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corrugations to be oriented generally parallel to the longitudinal direction of the skate for the purpose of provide various support, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  
Claims 51 & 52 are rejected under 35 U.S.C. 103 as being unpatentable over Van Horne (US 2011/0101665) in view of Fitchmun (USPN 4,778,717).
Regarding Claim 51, Van Horne discloses a skate boot (200) for a skate (Figure 2), the skate boot comprising a boot form (208, Figures 4 & 5) configured to receive a foot of a user, the boot form comprising: a medial portion (402) configured to face a medial side of the user's foot; a lateral portion (404) configured to face a lateral side of the user's foot; a heel portion (400) configured to face a heel of the user's foot; and a sole portion (the bottom of 208) configured to face a plantar surface of the user's foot; the medial portion and the sole portion of the boot form comprising a thermoformable arch-supporting region (405, Para. 21-23 & 25) including a thermoformable fiber-reinforced first material (Para. 21, “carbon fiber and layer of thermoplastic…,sandwiched…, heat moldable thermoplastic” & Para. 22, “layered over”) that is moldable to conform to an arch of the user's foot when heated by a heating device (Para. 21-23 & 26, “oven”) and compressed by the user's foot (Para. 21-23 & 26, “custom molded to each individual foot") a lower part of the boot form adjacent to the thermoformable arch-supporting region of the boot form comprising a second material (Para. 21-22 & 35, “aramid” or Para. 35 “leather”) different from the thermoformable fiber reinforced first material. Van Horne disclose various embodiments of thermoformable sole material wherein the structure could be sandwiched. Fitchmun discloses a composite thermofomable sole made from a sandwiched fiber material with a thermoformable core for a sole structure (Figures 1-8, Col. 2, lines 57-68, Col. 3, lines 40-45, Col. 4, lines 2-4, 45-66, Col. 5, lines 2-25 & Col. 7, line 5-7). It would have been obvious to one of ordinary skill in the art to modify the material of Van Horne to be a sandwiched composite fiber thermoformable material, as taught by Fitchmun, in order to provide a formable material to make custom adjustments while still providing think, light and rigid material. 
Regarding Claim 52, the combination of Van Horne and Fitchmun disclose the fiber-reinforced thermoformable material comprises carbon fibers (Van Horne, Para. 21, “carbon fiber” & Fitchmun, Col. 2, lines 57-68). 

Claim 53 & 54 are rejected under 35 U.S.C. 103 as being unpatentable over Van Horne (US 2011/0101665) in view of Fitchmun (USPN 4,778,717) in further view of Alaimo (USPN 7,008,386).
Regarding Claim 53, Van Horne discloses the thermoformable material of the arch-supporting region of the boot form is thermoformable when heated to a temperature of 60 Celsius (Para. 23, 26 & 27). Van Horne does not discloses the thermoformable material of the arch-supporting region of the boot form is thermoformable when heated to a temperature of 160 to 220 degrees Fahrenheit. However, Alaimo discloses heating a thermoformable material of the arch-supporting region is thermoformable when heated to a temperature of 200 degrees Fahrenheit (Col. 6, lines 40-55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat of Van Horne, to the heat as taught by Alaimo, in order to provide longer times for molding material or more malleable/viscous material to mold with. Also, it would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with different ranges of degrees for the temperature of heating the thermoformable material in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the temperature involves only routine skill in the art.
Regarding Claim 54, the combination of Van Horne and Fitchmun disclose the second material of the lower part of the boot form adjacent to the thermoformable arch-supporting region of the boot form (Van Horne, Para. 21-23, 26 & 27 & Fitchmun, Col. 2, lines 57-68, Col. 3, lines 40-45, Col. 4, lines 2-4, 45-66, Col. 5, lines 2-25 & Col. 7, line 5-7) and the thermoformable fiber-reinforced material of the arch-supporting region of the boot form includes thermoplastic fiber-reinforced material (Van Horne, Para. 21-23, 26 & 27 & Fitchmun, Col. 2, lines 57-68, Col. 3, lines 40-45, Col. 4, lines 2-4, 45-66, Col. 5, lines 2-25 & Col. 7, line 5-7). The combination of Van Horne and Fitchmun do not specifically disclose the second material includes a thermoset material. However, Alaimo disclose the use of a thermoset material for a lower layer (Col. 2, lines 50-65) for the purpose of ensuring a thickness of a sole even during a custom molding process. It would have been obvious to one of ordinary skill in the art to modify the second material of Van Horn-Fitchmun to be a thermoset material, as taught by Alaimo, in order to ensure a thickness of a sole even during a custom molding process. 
Response to Arguments
Applicant's arguments filed 1/13/2020 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts the combination Van Horne and Fitchmun does not disclose the claimed invention in regards to material.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Van Horne clearly disclose various materials can be used for an arch region as discussed in Para. 21-23, 25, & 35. Furthermore, since an arch supporting regions can span a predetermined portion of the boot, the region can include fiber-reinforced material during transition to other regions and portions of the boot, as well as a second material, such that a sandwich of fiber and thermoplastic is formed, especially in the area at the end of an arch region which has less shape variance. Fitchmun is used to further teach that a fiber reinforced thermoformable material can be used in a sole for custom formed soles including arch areas. 
Applicant Remarks: Applicant asserts modifying a material to obtain a material that is thermoformable to a temperature of 160-220 degrees F is not experimenting with different ranges. 
Examiner respectfully disagrees. As stated in the office action ‘it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heat of Van Horne, to the heat as taught by Alaimo, in order to provide longer times for molding material or more malleable/viscous material to mold with”. A change in heat would require experimentation. Furthermore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. 
It is recommended applicant add further structure to clarify over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732